Title: [Diary entry: 26 March 1788]
From: Washington, George
To: 

Wednesday 26th. Thermometer at 37 in the Morning—44 at Noon and 44 at Night. Morning clear, & Wind at So. Wt. but afterwards it shifted to No. W. and blew very hard—turng. cold. Doctr. Stuart went away after breakfast. I visited all the Plantations. Sowing, harrowing, & rolling retarded at each on Acct. of the frost in the Morning, & stickiness of the earth afterwards, till towards Noon. Finished sowing so much of the West cut of No. 2 in the Neck as recd. the Oats raised from the Seed of Genl. Spotswood; and Clover & timothy thereon; & harrowed & cross harrowed them in, but could not roll them on acct. of the damps on the Surface. Began to Sow Oats in the Eastermost cut of this field which was finished plowing this Morning and to plow in the middle cut for Barley. At Muddy hole, finished Sowing & harrowing in Barley up to the road in No. 1, from the quarters and by mistake the plows went to work in the Same field on the lower side of the Quarter—but were ordered to go to field No. 4 to morrow & cross plow for Oats. Sowing Oats, and other work doing as yesterday at D. Run. At French’s the Plows at wk. as yesterday and the Women filling gullies in the lower Meadow. At the Ferry the Plows having yesterday finished cross plowing for Oats began this day to Sow. The Women cleaning the swamp in No. 2 & thinning the Trees there.